Citation Nr: 1009211	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from May 1942 to 
December 1945 and from April 1948 to April 1952.  The Veteran 
died in March 2007.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision issued by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the Veteran's cause of death.  An 
August 2007 rating decision continued the previous denial.


FINDINGS OF FACT

1.  The Veteran died in March 2007.  The Veteran's death 
certificate listed the immediate cause of his death as 
pneumonia and other significant conditions contributing to 
death but not resulting in the underlying cause as CHF 
[congestive heart failure], UTI [urinary tract infection], 
prostate cancer, CAD [coronary artery disease], and ischemic 
cardiomyopathy.

2.  At the time of his death, the Veteran was service 
connected for right nephrolithiasis (rated as 20 percent 
disabling) and a lumbosacral strain (rated as 
noncompensable).

3.  The presence of renal stones in the upper urinary tract 
could not be excluded from contributing to the presence of 
urinary tract infection, listed as a significant condition 
contributing to death on the certificate of death.



CONCLUSION OF LAW

With resolution of the benefit of the doubt in the 
appellant's favor, a disability incurred in or aggravated by 
service caused or contributed to the Veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
Given the favorable decision in this case, any procedural 
defects in VA's duty to notify or assist the appellant in 
completing her claim are harmless error.

Laws and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  See 38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including calculi of the kidney, 
bladder, or gallbladder, may be presumed to have been 
incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
1113, 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran died from urinary 
tract infections that were related to his service-connected 
kidney disorder.  At the time of his death, the Veteran was 
service connected for right nephrolithiasis (rated as 20 
percent disabling), which was originally described as right 
pyelectasis with residual calculi in a February 1953 rating 
decision, and for lumbosacral sprain, assigned a 
noncompensable (zero percent) rating.

Associated with the claims folder are VA and private 
treatment records, along with statements from the appellant 
who is a registered nurse, that included the Veteran's 
urologic history from the time of active service to 1980.

After reviewing the medical and lay evidence of record, the 
Board requested a VA medical expert opinion in January 2010.

In February 2010 a VA staff urologist reviewed the evidence 
of record and answered the Board's questions regarding any 
relationship between the nephrolithiasis and the Veteran's 
cause of death.  The urologist's review and opinion included 
multiple findings, including documentation of positive 
urinalysis and positive urine cultures dated back to 1951; 
stone disease dated back to 1951 with multiple stone surgical 
procedures that resulted in fixed changes noted in his upper 
urinary tract on anatomic radiological procedures, but did 
not affect renal function because the Veteran had normal 
creat(inine) until the time of his death; post-service 
antibiotic urinary tract prophylaxis; prostate biopsy 
positive for prostate cancer with androgen deprivation 
therapy began, which is associated with higher incidence of 
cardiovascular death; renal function abnormal at the time of 
death, which may have been contributory; and other findings.  
He also noted errors in a January 2008 statement by a private 
urologist, L. V., M.D., and by the RO in a February 2008 
statement of the case and provided an explanation and 
rationale as to why each statement was in error.  

The urologist concluded that it will remain uncertain whether 
the Veteran's stone burden did in fact lead to deterioration 
in renal function in the years before his death and that no 
evidence exists demonstrating that the stones that were 
present in the upper urinary tract were infections.  However, 
the evidence could only be obtained by retrieval of the 
stones with subsequent analysis, and clearing of the 
infection.  As this did not occur, one cannot establish that 
the presence of the stones did not contribute to the presence 
of urinary tract infection, subsequently listed as a 
contributory cause of death on the Veteran's death 
certificate.

Resolving all doubt in favor of the appellant, the Board 
finds that the Veteran's nephrolithiasis was etiologically 
related to the cause of death, including other significant 
conditions such as urinary tract infection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The VA urologist's 
findings and medical expert opinion were persuasive because 
they were supported by a fully articulated medical rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


